DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 Nov 2021 has been entered.

Response to Arguments
Applicant's arguments, see pg. 11, filed 22 Nov 2021, with respect to the claim objections have been fully considered but they are not persuasive in part. 
The claim objections to claims 10 and 17 of 12 Nov 2021 have been withdrawn in view of the amended claims 10 and 17.
Regarding claim 11, Applicant argues, see pg. 11, that Applicant “executed claim amendments to address the Examiner’s objections”. However, the Examiner respectfully disagrees. Claim 11 has not been amended in view of the claim objection of 12 Nov 2021. See the Claim Objections below.
Applicant’s arguments, see pg. 11, filed 22 Nov 2021, with respect to the 35 U.S.C. 112(b) rejection have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of 12 Nov 2020 has been withdrawn. 
Applicant’s arguments, see pg. 13-14, filed 22 Nov 2021, with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 1, Applicant argues, see pg. 14-15, that “Stone merely discusses “an actuator assembly” and in particular “an actuator assembly 200 [that] is used with the needle assembly 100 to excise the tissue specimen from the target tissue site.” This is an ubiquitous statement and is simply an abstraction that describes an indefinite function of a possible use of any actuator or needle assembly”. However, the Examiner respectfully disagrees. Stone explicitly discloses in [0191]-[0193] that the biopsy needle assembly is advanced toward the prostate 1008 (the organ of interest) and a biopsy tissue specimen is taken and the tissue specimen is removed from the prostate 1008 based on a selected length of tissue specimen. Additionally, Stone explicitly discloses in [0192] that a full length of the prostate 1008, or a single continuous tissue specimen, can be sampled. The Examiner notes that the term “single continuous tissue specimen” has been given a broadest reasonable interpretation in light of the specification as “specimen that runs from one edge of a target tissue structure to the opposite edge of the target tissue structure along the axis of the needle's insertion” (see [0098] of the specification). See the 35 U.S.C. 103 rejection to claim 1 below.   

Status of Claims
Claims 1-20 are currently examination. No claim has been cancelled/added/withdrawn since the Final Office Action of 12 Nov 2020.

Claim Objections
Claim 11 is objected to because of the following informalities:  
“after verifying that location of the needle assembly in animal” should read “after verifying that the location of the needle assembly in the animal”; and
“number or location of at least of the one or more tissue specimen collection sites” should read “number or location of at least one of the one or more tissue specimen collection sites”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-8, 12-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US Patent Pub. 2015/0245817) - hereinafter referred to as Stone.
Regarding claim 1, Stone discloses a non-transitory computer-readable storage medium stored therein computer-readable instructions ([0219]: methods are implemented as 
access one or more tissue images comprising animal tissue ([0149]: obtain ultrasound images of target tissue);
generate a three-dimensional tissue model from the one or more tissue images ([0162]: construct a three-dimensional model of target tissue using a plurality of line contours appearing in each ultrasound image; Fig. 50-52; [0171]-[0179]);
develop a biopsy plan ([0180]-[0186]) to collect tissue specimens from one or more tissue specimen collection sites corresponding to the three-dimensional tissue model (Fig. 58; [0183]: number of biopsy sites represented by array of dots 1516),
select a selectable length of tissue specimen to be collected at each tissue specimen collection site (Fig. 57; [0182]: the system calculates the specific length necessary depending upon the location of the biopsy in prostate 1008; Fig. 58 and [0183]: 56 biopsy sites 1290 each shown with length of core);
determine whether one or more regions of tissue on the three-dimensional tissue model are beyond a specified distance from each tissue specimen collection site ([0182]: length of minimum section determines how close to the prostate capsule or contoured perimeter of the gland a biopsy will 
display, by a display device (graphical user interface (GUI) 1104; [0226]), locations on the three-dimensional tissue model (Fig. 74 and [0205]: lesions 1598, 1560 superimposed on 3D reconstruction 1174 on numbered grid) that correspond to biopsy results, stored in the non-transitory computer-readable storage medium ([0199]: pathology results are recorded by system 1102; [0218]-[0221]: system 1102 including computer readable media including memory) and associated with each of one or more collected tissue specimens collected at each tissue specimen collection site (Fig. 66 and 72 and [0200]-[0201]: For biopsy site "5", tumors 1-2 with Gleason value/start/end are shown as a 3D tumor on 3D prostate image);
display, on the three-dimensional tissue model on the display device (GUI 1104) and along a length of at least one of the one or more collected tissue specimens on the display device (GUI 1104; Fig. 72: biopsy site "5" 1529 and biopsy length 1576), one or more tissue lesions (Fig. 72: three-dimensional tumor 1584; [0201]); and
generate a treatment plan to treat one or more tissue regions of the animal in response to the biopsy results (Fig. 42: lesions 1598, 1560; [0204]-[0205]: After the pathology phase is complete a treatment plan is set up for the patient), the treatment plan based, at least in part, on a configuration of 
	First, Examiner notes that the claim does not specify, for example, that the limitations related to displaying on the display device are performed in the order in which they are recited in the claim, thus a broadest reasonable interpretation has been given. Second, Examiner notes that the limitation “the treatment plan based, at least in part on a configuration of a lesion slider displayed by the display device” under a broadest reasonable interpretation includes Stone’s user adjustment of Gleason volume/volume size using a slider in entering tumor information during the pathology phase ([0202]) and generation of a treatment plan based on the pathology phase ([0204]-[0205]).
	Stone does not explicitly disclose in the same embodiment:
collect, by actuating an actuator assembly to extend a needle assembly connected to the actuator assembly into animal tissue, the selectable length of tissue specimen to be collected at each tissue specimen collection site, wherein the selectable length of tissue specimen to be collected at each tissue specimen collection site comprises a single continuous tissue specimen.
	In a different embodiment, Stone, however, discloses:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Stone to function as claimed, since a system comprising a needle assembly, an actuator assembly, and a computer 
Regarding claims 2-3, Stones discloses all limitations of claim 1, and Stone further discloses:
after developing the biopsy plan to collect tissue specimens from the one or more tissue specimen collection sites corresponding to the three-dimensional tissue model (Fig. 58; [0183]: number of biopsy sites represented by array of dots 1516): modify the biopsy plan to alter one or more of number or location of the one or more tissue specimen collection sites, volume of tissue collected from each tissue specimen collection site, or length of tissue specimen collected from each tissue specimen collection site ([Fig. 59; [0184]: The skipped sites 1292 information allows a user to evaluate the biopsy plan and make changes to the biopsy plan to increase the amount of tissue included in the biopsy plan) (claim 2); and
after developing the biopsy plan to collect tissue specimens from the one or more tissue specimen collection sites corresponding to the three-dimensional tissue model (Fig. 58; [0183]: number of biopsy sites represented by array of dots 1516), and before displaying, on the three- (claim 3).
Regarding claims 4-5, Stone discloses all limitations of claim 1, and Stone further discloses:
after displaying, on the three-dimensional tissue model, biopsy results associated with each of the one or more collected tissue specimens (Fig. 66 and 72 and [0200]-[0201]: For biopsy site "5", tumors 1-2 with Gleason value/start/end are shown as a 3D tumor on 3D prostate image): display, by the display device (GUI 1104), one or more of size, location, or severity of one or more tissue lesions on the three-dimensional tissue model (Fig. 72; [0201]: Tumor “1” 1557 is shown as a segment of the virtual image, and shown as a three-dimensional tumor 1584 on the three-dimensional prostate image 1472) (claim 4); and
after displaying on the three-dimensional tissue model the one or more of size, location, or severity of one or more tissue lesions (Fig. 72; [0201]: Tumor  (claim 5). 
	Examiner notes that the limitation “a radius of treatment corresponding to the configuration of the lesion slider and encompassing at least one of the one or more tissue lesions” recited in claim 5 has been given a broadest reasonable interpretation in view of Stone’s lesion 1598 in Fig. 74 discloses a radius of treatment that is adjusted by a user using Gleason volume/volume size sliders in Fig. 73 and [0202].
Regarding claim 7,  Stone discloses a system (Fig. 82) comprising:
a needle assembly (Fig. 9 and [0095]: needle assembly 100);
an actuator assembly connected to the needle assembly (Fig. 10 and [0100]: actuator assembly 200 is used with needle assembly 100 … An opening 214 in the front wall 210 allows the needle assembly 100 to extend from the actuator assembly 200);
an imaging system (Fig. 33 and [0145]: imaging system 1032); and

operating the imaging system to acquire one or more tissue images from an animal ([0145]: imaging system 1032, such as an ultrasound system 1034 with a transrectal ultrasound (TRUS) probe 1036 is used to provide transverse and sagittal images of the target tissue on a graphical user interface (GUI) 1104; [0218]: a device implementing the system 1102 described in reference to FIGS. 33-81);
generating a three-dimensional tissue model from the one or more tissue images ([0162]: construct a three-dimensional model of target tissue using a plurality of line contours appearing in each ultrasound image; Fig. 50-52; [0171]-[0179]);
developing the biopsy plan to collect tissue specimens from one or more tissue specimen collection sites on the three-dimensional tissue model (Fig. 58; [0183]: number of biopsy sites represented by array of dots 1516),
the computer selecting a selectable length of tissue specimen to be collected at each of the tissue specimen collection sites (Fig. 57; [0182]: the system calculates the specific length necessary depending upon the location of 
determining whether one or more regions of tissue on the three-dimensional tissue model are beyond a specified distance from each of the one or more tissue specimen collection sites ([0182]: length of minimum section determines how close to the prostate capsule or contoured perimeter of the gland a biopsy will be taken ... closer to the edge of the prostate 1008 biopsies are taken the greater the number of total biopsies of the prostate 1088 will be taken);
collecting a tissue specimen of selected length, the tissue specimen comprising a single continuous tissue specimen (Fig. 68-69: virtual biopsy site specimen 1586 and [0191]: The virtual biopsy site specimen 1586 extends between a first end adjacent the base 1012 of the prostate 1008, a second end adjacent the apex 1010 of the prostate 1008; [0192]: Adjusting the length of the biopsy core taken allows the biopsy core to sample tissue from the full length of the prostate 1008 at that site.) with the needle assembly at each of the one or more locations on the animal that correspond to each of the one or more tissue specimen collection sites ([0190]: the actuator assembly 200 is used with the needle assembly 100 to excise a biopsy specimen specified by the length 1554 by setting the length of travel of the inner component 102; [0191]-[0193]: biopsy needle assembly is advanced toward prostate 1008 … The biopsy tissue 
displaying, on the three-dimensional tissue model, using the display device (GUI 1104), biopsy results stored in the computer memory ([0199]: pathology results are recorded by system 1102; [0218]-[0221]: system 1102 including computer readable media including memory) and associated with each of the one or more collected tissue specimens of selected length (Fig. 66 and 72 and [0200]-[0201]: For biopsy site "5", tumors 1-2 with Gleason value/start/end are shown as a 3D tumor on 3D prostate image),
displaying, on the three-dimensional tissue model, using the display device, and along the selectable length of the at least one of the one or more collected tissue specimens (Fig. 72: biopsy site "5" 1529 and biopsy length 1576), one or more tissue lesions (Fig. 72: three-dimensional tumor 1584; [0201]); and
generating a treatment plan to treat one or more tissue regions of the animal (Fig. 42: lesions 1598, 1560; [0204]-[0205]: After the pathology phase is complete a treatment plan is set up for the patient), the treatment plan based, at least in part, on a configuration of a lesion slider ([0202] Gleason volume/volume size sliders can be adjusted for tumor volume) 
First, Examiner notes that the claim does not specify, for example, that the limitations related to displaying on the display device are performed in the order in which they are recited in the claim, thus a broadest reasonable interpretation has been given. Second, Examiner notes that the limitation “the treatment plan based, at least in part on a configuration of a lesion slider displayed by the display device” under a broadest reasonable interpretation includes Stone’s user adjustment of Gleason volume/volume size using a slider in entering tumor information during the pathology phase ([0202]) and generation of a treatment plan based on the pathology phase ([0204]-[0205]).
	Stone does not explicitly disclose in the same embodiment:
the computer configured to:
actuate the actuator assembly to extend the needle assembly into the animal at one or more locations on the animal that correspond to each of the one or more tissue specimen collection sites, and
retracting the needle assembly.
	In a different embodiment, Stone, however, discloses:
actuating the actuator assembly to extend the needle assembly into the animal at the tissue specimen collection sites specified by the biopsy plan ([0193]: biopsy tissue specimen is taken; [0109]-[0110]: tissue specimen 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Stone to function as claimed, since a system comprising a needle assembly, an actuator assembly, and a computer and the system generating biopsy and treatment plans was well known in the art, as taught by Stone, and actuating the actuator assembly and retracting the needle assembly was well known in the art, as taught by Stone. The motivation for the combination would have been to “excise the tissue specimen from the target tissue site,” as taught by Stone [0100], automatically by a computer with minimal user input.
Regarding claim 14, Examiner notes that the claimed method is directed to a method of using the apparatus disclosed in claim 7. Claim 14 is therefore made obvious by the teachings discussed above for claim 7 mutatis mutandis.
Regarding claims 8 and 15, Stone discloses all limitations of claims 7 and 14, respectively, as discussed above, and Stone further discloses:
after the computer develops the biopsy plan to collect tissue specimens from the one or more tissue specimen collection sites on the three-dimensional 
modifying, by the computer, the biopsy plan to alter one or more of diameter of the needle assembly, number or location of tissue specimen collection sites from which the needle assembly will collect tissue specimens, or length of continuous tissue specimen collected from each of the one or more tissue specimen collection sites (Fig. 59; [0184]: The skipped sites 1292 information allows a user to evaluate the biopsy plan and make changes to the biopsy plan to increase the amount of tissue included in the biopsy plan).
Regarding claims 12 and 19, Stone discloses all limitations of claims 7 and 14, respectively, as discussed above, and Stone further discloses:
the computer automatically calculates the selectable length of tissue specimen to be collected at at least one of the one or more tissue specimen collection sites ([0182]: the system calculates the specific length necessary depending upon the location of the biopsy in prostate 1008).
Stone does not explicitly discloses in the same embodiment:
the computer automatically adjusting the selectable length of tissue specimen to be collected at at least one of the one or more tissue specimen collection sites.
In a different embodiment, Stone, however, discloses:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method by Stone to function as claimed, since a system comprising at least a computer and the system generating a biopsy plan was well known in the art, as taught by Stone, and adjusting a selectable length of tissue specimen was well known in the art, as taught by Stone. The motivation for the combination would have been to "allows the biopsy core to sample tissue from the full length of the prostate 1008 at that site," as taught by Stone ([0192]), without a user input.
Regarding claims 13 and 20,  Stone discloses all limitations of claims 12 and 19, respectively, as discussed above, and Stone further discloses:
the treatment plan specifies treatment of all tissue regions in which one or more lesions were detected in the biopsy results and all tissue regions adjacent to all tissue regions in which one or more lesions were detected in the biopsy results (Fig. 74: lesion 1598 and regions adjacent to lesion and [0203]-[0207]: three-dimensional reconstruction 1174 now displays the tissue structures and the extent of the lesions in the prostate and user then has the option of performing biopsy or treatment on the marked lesions and additional biopsies or treatment in different regions of the prostate as warranted).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stone, as applied to claim 5 above, and further in view of Gilboa (US Patent No. 9202387) and Ma et al. (US Patent Pub No. 2008/0103385) - hereinafter referred to as Ma.
Regarding claim 6, Stone discloses all limitations of claim 5, as discussed above, and Stone discloses:
generating and displaying, on the display device (GUI 1140), a radius of treatment corresponding to the configuration of the lesion slider (Fig. 73 and [0202]: adjust the Gleason volume 1306 using a slider, and the Gleason volume size 1308 using a slider) encompassing at least one of the one or more tissue lesions (Fig. 74; [0205]: the three-dimensional reconstruction 1174 is shown in the image frame 1440 with virtual representations of any lesions 1598, 1560 superimposed thereon ... displays extent of lesions in prostate)
Stone does not explicitly disclose:
after generating and displaying on the display device the radius of treatment encompassing at least one of the one or more tissue lesions: expand, in response to a change detected in the configuration of the lesion slider, the radius of treatment to encompass at least one of the tissue specimen collection sites that does not comprise a tissue lesion.
	In related art of a method of generating a treatment plan, Gilboa, however, discloses:
after generating and displaying a radius of treatment to treat the one or more lesions detected in the biopsy results (Fig. 8; Col 9, lines 46-49):

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product by Stone to function as claimed, since a method of generating a treatment plan by generating and displaying a radius of treatment to treat one or more lesions was well known in the art, as taught by Stone and Gilboa, and after generating and displaying the radius, expanding the radius to encompass lesion-free tissue specimen collection sites immediately adjacent to the detected lesions was well known in the art, as taught by Gilboa. The motivation for the combination would have been since “ablation zone (treatment zone) cannot envelope the tumor entirely (with a single needle) … When more than one needle is needed, the needle’s distance and orientation relative to one another are adjusted to achieve maximum coverage of their combined ablation zones (treatment zones),” as taught by Gilboa (Col 9, lines 46-58).
	In related art of a method of generating a treatment plan, Ma further discloses:
expanding, in response to a change detected in configuration of a lesion slider, a radius of treatment to encompass at least one of tissue specimen collection sites that does not comprise a tissue lesion ([0039]: radius of sphere around lesion for safe margin adjusted by dragging a sliding bar).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product by Stone in view of Gilboa to function as claimed, since a method of generating a treatment plan by generating a radius of treatment to treat one or more lesions was well known in the art, as taught by Stone, Gilboa, .
Claims 9-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stone, as applied to claims 7 and 14 above, respectively, and further in view of Suehira (US Patent Pub No. 2016/0120524).
Regarding claims 9-11 and 16-18,  Stone discloses all limitations of claims 7 and 14, respectively, as discussed above, and Stone discloses:
the computer actuates the actuator assembly to extend the needle assembly into the animal (see 35 U.S.C. 103 rejections to claims 7 and 14 above);
modifying, by the computer, length of continuous tissue specimen collected from location of the needle assembly (Fig. 68-69; [0192]: change the recommended length of the biopsy core to a revised length of the biopsy core); and
modifying, by the computer, number or location of at least one of the one or more tissue specimen collection sites from which the needle assembly will collect continuous tissue specimens (Fig. 59; [0184]: The skipped sites 
	Stone does not explicitly disclose:
after the computer actuates the actuator assembly to extend the needle assembly into the animal: verifying, using the imaging system, that location of the needle assembly in animal corresponds to at least one of the one or more tissue specimen collection sites specified by the biopsy plan (claims 9-11 and 16-18).
	In related art of a biopsy system (Fig. 1: biopsy support apparatus 100), Suehira, however, discloses:
verifying, using an imaging system, that location of a needle assembly in animal corresponds to a tissue specimen collection site specified by a biopsy plan (Fig. 3: step A8; [0063]: determine whether the search needle 203 has reached target 403).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method by Stone to function as claimed, since a biopsy system comprising a needle assembly and an imaging system was well known in the art, as taught by Stone and Suehira, and verifying, using an imaging system, that location of a needle assembly in animal corresponds to a tissue specimen collection site specified by a biopsy plan was well known in the art, as taught by Suehira. The motivation for the combination would have been to “determine whether the search needle 203 has reached 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793           
                                                                                                                                                                                             /Angela M Hoffa/Primary Examiner, Art Unit 3799